DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200022863 A1 to Davis.
	Re Claim 1, Davis teaches:
A multi-purpose travel accessory (at least [Abstract] “pillow”), comprising: an elongated sleeve having a first end, a second end, and an interior cavity defined within the elongated sleeve (at least Figs. 3-5 and [0029] “a casing 124”.), a closure defined at the first end, an opening at the second end, the elongated sleeve configured to removably receive a soft cushioning insert within the interior cavity through the opening (at least Figs. 3-5 and [0030] “the casing 124 comprises two substantially rectangular pieces of material that are matched up to one another and sewn together along three sewn sides 140A, 140B, 140C, leaving a fourth side 140D open for insertion and removal of the insert pad 128”.), the elongated sleeve having a length dimensioned to be loosely wrapped at least twice around a neck of a user (at least Fig. 3 and [0031] “When the pillow 108 is in use, the neck of the user is generally aligned along the length L.sub.C of the pillow 108”.).

Re Claim 2, Davis teaches:
The multi-purpose travel accessory of claim 1 (detailed with respect to claim 1), wherein the soft cushioning insert is a removable pillow element (at least Figs. 3-5 and [0030] “insert pad 128”.).
Re Claim 3, Davis teaches:
The multi-purpose travel accessory of claim 2 (detailed with respect to claim 2), wherein the pillow element has a tubular shape dimensioned to support the neck and head of the user when worn around the neck (at least Figs. 3-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US 20110017793 A1 to Mellion.
Re Claim 4, Davis teaches:
The multi-purpose travel accessory of claim 1 (detailed with respect to claim 1), wherein the soft cushioning insert (at least Figs. 3-5 and [0030] “insert pad 128”.). 
Davis does not explicitly teach:
is one or more small clothing items.
However, Mellion teaches:
is one or more small clothing items (at least [0044] “Objects (e.g., rolled up garments) may be urged into the interior compartment from either end opening”.).
.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US 6457195 B1 to Holste.
Re Claim 5, Davis teaches:
The multi-purpose travel accessory of claim 1 (detailed with respect to claim 1). 
Davis does not explicitly teach:
further comprising: a knot tied in the elongated sleeve adjacent to each end of the soft cushioning insert, when received in the interior cavity.
However, Holste teaches:
further comprising: a knot tied in the elongated sleeve adjacent to each end of the soft cushioning insert, when received in the interior cavity (at least [Col. 3 lines 50-55] “FIG. 3 is a front view of the invention in an alternate "knotted" use, providing lateral, fore and aft support to the user's head and neck”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the insert taught by Davis with the knotting taught by Holste because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (knotting the ends) with a known device (pillow with 
Re Claim 6, Davis teaches:
A method of saving storage space while traveling (at least [Abstract] “pillow”), comprising: providing a multi-purpose travel accessory formed an elongated sleeve having a first end, a second end, and an interior cavity defined within the elongated sleeve (at least Figs. 3-5 and [0029] “a casing 124”.), a closure defined at the first end, an opening defined at the second end, the elongated sleeve configured to removably receive a soft cushioning insert within the interior cavity through the opening (at least Figs. 3-5 and [0030] “the casing 124 comprises two substantially rectangular pieces of material that are matched up to one another and sewn together along three sewn sides 140A, 140B, 140C, leaving a fourth side 140D open for insertion and removal of the insert pad 128”.), the elongated sleeve having a length dimensioned to be loosely wrapped at least twice around a neck of a user (at least Fig. 3 and [0031] “When the pillow 108 is in use, the neck of the user is generally aligned along the length L.sub.C of the pillow 108”.); 
Davis does not explicitly teach:
and wearing the multi-purpose travel accessory as one of a comfort item or a fashion item.
However, Holste teaches:
and wearing the multi-purpose travel accessory as one of a comfort item or a fashion item (at least [Col. 3 lines 50-55] “FIG. 3 is a front view of the invention in an alternate "knotted" use, providing lateral, fore and aft support to the user's head and neck”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the insert taught by Davis with the knotting taught by Holste because both are directed towards the same field of endeavor of pillows and 
Re Claim 7, the combination of Davis and Holste teaches:
The method of claim 6 (detailed with respect to claim 6). 
Davis further teaches:
further comprising: inserting the soft cushioning insert into the interior cavity (at least Figs. 3-5 and [0030] “insert pad 128”.).
Re Claim 8, the combination of Davis and Holste teaches:
The method of claim 7 (detailed with respect to claim 7). 
Davis further teaches:
wherein the soft cushioning insert is a travel pillow element (at least Figs. 3-5 and [0030] “insert pad 128”.).
Re Claim 9, the combination of Davis and Holste teaches:
The method of claim 8 (detailed with respect to claim 8). 
Holste further teaches:
wherein the multi-purpose travel accessory is worn as a travel pillow about the neck of the user (at least [Col. 3 lines 50-55] “FIG. 3 is a front view of the invention in an alternate "knotted" use, providing lateral, fore and aft support to the user's head and neck”.).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Holste and further in view of Mellion.
Re Claim 10, the combination of Davis and Holste teaches:
The method of claim 6 (detailed with respect to claim 6). 
The combination of Davis and Holste does not explicitly teach:
further comprising: packing one or more small clothing items in the elongated sleeve, wherein the one or more small clothing items are the soft cushioning insert.
However, Mellion teaches:
further comprising: packing one or more small clothing items in the elongated sleeve, wherein the one or more small clothing items are the soft cushioning insert (at least [0044] “Objects (e.g., rolled up garments) may be urged into the interior compartment from either end opening”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the insert taught by the combination of Davis and Holste with the clothing item taught by Mellion because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (inserting clothing items) with a known device (pillow with inserts) with predictable results.  A person having ordinary skill in the art would be motivated to do so because “As the objects are loaded, the tubular body 105 retains them in their rolled condition” (Mellion [0044]).
Re Claim 11, the combination of Davis, Holste, and Mellion teaches:
The method of claim 10 (detailed with respect to claim 10). 
Holste further teaches:
further comprising: knotting the elongated sleeve on each of a first side and a second side adjacent the soft cushioning insert to retain the soft cushioning insert at a desire location along the interior cavity (at least [Col. 3 lines 50-55] “FIG. 3 is a front view of the invention in an alternate "knotted" use, providing lateral, fore and aft support to the user's head and neck”.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/              Examiner, Art Unit 3673      

/Peter M. Cuomo/              Supervisory Patent Examiner, Art Unit 3673